Citation Nr: 0006199	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-05 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depression.

2.  Entitlement to service connection for functional bowel 
syndrome.

3.  Entitlement to an increased rating for the residuals of a 
right wrist ganglionectomy, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active service from April 1971 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran appeared at a personal 
hearing before a Hearing Officer at the RO in May 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary to an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran experienced an episode of situational anxiety 
and depression in service, which resolved without apparent 
residuals.

3.  The next medical evidence contained in the claims file 
showing treatment for depression dates from March 1998, some 
twenty-six years after the veteran's separation from service.  

4.  No competent medical evidence has been presented to show 
that the veteran's current depression is causally related to 
the acute episode of situational anxiety and depression he 
experienced in service.

5.  During his active service, the veteran reported a pre-
service history of stomach problems, and experienced an 
episode of functional bowel syndrome which resolved without 
apparent residuals by the time of his service separation 
examination.

6.  No medical evidence has been presented to show that the 
veteran currently has a chronic stomach or intestinal 
disorder, including functional bowel syndrome.

7.  The residuals of a right wrist ganglionectomy are 
manifested by subjective complaints of pain and numbness, and 
objective findings of a well-healed surgical scar, some 
tenderness over the radial carpal joint at the level of the 
scar but with a negative Tinel's sign at that site, flexion 
and extension equal bilaterally, a mildly positive elbow 
flexion test, normal grip strength, and normal X-ray 
findings. 

8.  The veteran has a scar on his right wrist which causes 
pain.


CONCLUSIONS OF LAW

1.  A well-grounded claim for service connection for an 
acquired psychiatric disorder, to include major depression, 
has not been submitted.  38 U.S.C.A. §§ 1110, 5107 (West 
1991);  38 C.F.R. § 3.303 (1999).

2.  A well-grounded claim for service connection for 
functional bowel syndrome has not been submitted.  
38 U.S.C.A. §§ 1110, 5107;  38 C.F.R. § 3.303.

3.  The criteria for a rating greater than 30 percent for the 
residuals of a right wrist ganglionectomy have not been met 
or approximated.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.124a, Diagnostic Code 8515 (1999).  

4.  The criteria for a separate evaluation for a scar of the 
right wrist have been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. Part 4, Diagnostic Code 7804 (1999).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303.  

The United States Court of Appeals for Veterans Claims 
(formerly called the United States Court of Veterans Appeals) 
has determined "that establishing service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and [service]."  (emphasis added) Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Under 38 U.S.C.A. § 5107(a), a veteran has an initial burden 
to produce evidence that a claim is well-grounded or 
plausible.  See Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under section 5107(a).  See Cartright v. Derwinski, 2 
Vet. App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that a claim is "plausible" 
or "possible" is required.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A claimant would not meet this burden 
imposed by section 5107(a) merely by presenting lay 
testimony, because lay persons are not considered competent 
to offer medical opinions. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under section 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak.

The veteran asserts that he developed chronic functional 
bowel syndrome and depression during his active military 
service.  Thus, he asserts he is entitled to service 
connection for those disabilities.

No problems with depression or bowel syndrome were complained 
of or noted during the veteran's service entrance 
examination.  In May 1971, he requested that he be given 
medication for his nerves.  In July 1971, he complained of 
nausea and vomiting.  Gastroenteritis was suspected.  
Gastritis and epistaxis were found in August 1971.  In 
October 1971, the veteran reported a pre-service history of 
duodenal ulcer disease which he stated had been diagnosed by 
X-ray by his private physician.  He complained that he had 
experienced abdominal pains on and off since his entry into 
active service.  The impression was probable peptic ulcer 
disease.  It was noted that the veteran was very upset that 
his spouse was leaving him after having accused him of 
beating her and her 8 month old child by another man.  The 
impression was that the veteran had a personality disorder 
with hostility and weak impulse control.  Later in October 
1971, the veteran continued to complain of abdominal pains.  
The impression was intestinal lymphadenitis, abdominal pain 
with some functional overlay.  In December 1971, the veteran 
took an overdose of prescription medication in what was an 
apparent suicidal gesture.  He reported that he was upset 
following a court hearing concerning his divorce.  The 
diagnosis was acute situational reaction manifested by 
transient depression, suicidal gesture, and some inability to 
accept his divorce from his wife.  The examiner who conducted 
the veteran's service separation examination noted a past 
history of a diagnosis of functional bowel syndrome at a 
private hospital, but made no findings of a current stomach 
or intestinal problem.  It was noted that the veteran had 
been diagnosed with situational anxiety and depression.

In June 1972, the RO denied service connection for conversion 
reaction and anxiety, stating that the veteran's situational 
anxiety and depression in service had been acute and 
transitory.

The RO received a report of the veteran's October 1971 
hospitalization at St. Mary's Hospital, in Duluth, Minnesota.  
The veteran complained of abdominal pains and bowel problems.  
He reported having a history of abdominal pains and 
discomfort unrelated to exertion or food since age 14.  It 
was noted that his symptoms had increased concurrent with his 
recent emotional and domestic problems.  The diagnosis was 
functional bowel syndrome, possible drug overdose, and 
hyperuricemia.

The RO also received a report of the veteran's November 1971 
hospitalization at St. Luke's Hospital, in Duluth, Minnesota.  
It was noted that the veteran was experiencing increased 
depression due to his divorce and his wife's apparent 
infidelity.  The diagnosis was drug overdose and reactive 
depression.

Records received from Robert A. Brewer, M.D. and the Memorial 
Hospital, of Logansport, Indiana, showed that, in April 1986, 
a test of the veteran's upper gastrointestinal tract revealed 
no significant intrinsic abnormality.

In March 1998, the RO denied the veteran's claims of service 
connection for functional bowel syndrome and an acquired 
psychiatric disorder, to include major depression.  The 
veteran filed a notice of disagreement and appealed from that 
decision. 

In his April 1998 substantive appeal, the veteran asserted 
that he sometimes got symptoms of dumping syndrome, and at 
other times he got knots and pain in his stomach.  He 
asserted that while in service he tried to kill himself twice 
because his spouse told him she had carried on an affair with 
his commanding officer, who had gotten her pregnant.

In support of his claim, the veteran submitted a letter from 
a VA Registered Nurse.  The nurse stated that she had treated 
the veteran on four occasions between March and May 1998 for 
depression related to his chronic medical disorder.  She 
reported that his symptoms of depression had increased over 
the past year.  

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in May 1998.  He testified that he was 
treated in service for transient depression and that his next 
real treatment for depression was in 1998.  He reported that 
the VA nurse he saw indicated to him that his current 
depression was related to the depression he had in service.  
He also reported that he had not taken his service medical 
records with him to show the VA nurse.  He testified that a 
Dr. Montgomery gave him some medications, of unknown type, in 
1978 or 1980, for his depression.  He stated that he had 
never had to undergo any mental examinations in connection 
with his post-service employment.  With regard to his 
gastrointestinal complaints, he stated that while in service 
he experienced nausea, and sweats and chills after eating, 
and would have to rush to the restroom.  He reported that 
those symptoms continued after service and that he took 
Pepcid, Alka Seltzer, Pepto Bismol and Maalox for the 
problem.  He stated that he had not consulted with a doctor 
about his gastrointestinal problem after he was discharged 
from service, but stated that a Dr. Baugh [presumably he 
meant Dr. "Bao"] and doctors at the VA Medical Center gave 
him what he believed was Pepcid for his disorder.  He further 
stated that those doctors did not relate his gastrointestinal 
problems to his active military service.  

The RO received a letter dated in March 1998 from Danny C. 
Bao, M.D., of Kokomo, Indiana, which addressed the veteran's 
right wrist disorder but made no mention of his depression or 
gastrointestinal disorder.

The RO also received treatment records from James Montgomery, 
M.D., of Logansport, Indiana, covering the period from June 
1994 through September 1997.  Those records addressed the 
veteran's severe spinal disorder, inter alia, but did not 
mention depression or any gastrointestinal disorder.

The veteran submitted a June 1998 letter from the VA 
Registered Nurse who treated him earlier that year.  She 
stated that the veteran was currently being treated in the 
Psychiatric Ambulatory Care Clinic.  She further stated that 
he had been treated for depression since 1970.

Upon consideration of all the evidence of record, the Board 
finds that the veteran has failed to carry his burden of 
presenting sufficient evidence to justify a belief by a fair 
and impartial individual that he has submitted well-grounded 
claims for service connection for an acquired psychiatric 
disorder, to include major depression, and for functional 
bowel syndrome.  The veteran asserts that he has such 
disabilities and that they are causally related to his active 
service.  However, while he is certainly capable of providing 
evidence of symptomatology, as a layperson he is not 
considered legally capable of opining on matters requiring 
medical knowledge, such as the degree of disability produced 
by the symptoms or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu, 2 Vet. App. at 
494 (1992).  See also Harvey v. Brown, 6 Vet. App. 390, 393-
94 (1994).  

The available medical evidence shows that at the time of his 
separation from active service he did not have a chronic 
psychiatric disorder or any gastrointestinal disorder.  The 
next medical evidence of treatment for depression dates from 
1998, some twenty-six years after his separation from 
service.  Although the VA Registered Nurse's June 1998 letter 
indicates that the veteran had been treated for depression 
since 1970, it appears she had not reviewed the veteran's 
service or post-service medical records, and was relying on 
the oral history provided by the veteran himself.  The Board 
is not required to accept medical opinions that are based 
upon the veteran's recitation of his medical history.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); see Owens v. 
Brown, 7 Vet. App. 429 (1995) (Board not bound to accept 
physicians' opinions based on claimant's recitation of 
events); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as "immaterial" where there was 
no indication that the physician reviewed claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 Vet. App. 229 (1993) 
(holding that the BVA was not required to accept the medical 
opinions of two doctors who rendered diagnoses of post-
traumatic stress disorder almost 20 years after claimant's 
separation from service and who relied on history as related 
by the appellant as the basis for those diagnoses); Heuer v. 
Brown, 7 Vet. App. 379, 386-87 (1995) (to demonstrate 
entitlement to service connection for hearing loss, there 
must be medical evidence indicating a nexus to service, and 
where the condition was noted during service, continued 
symptomatology can aid in establishing service connection).  

Thus, no cognizable medical evidence has been presented to 
show that the veteran's current psychiatric problem is 
causally related to the acute episode of situational anxiety 
and depression he experienced in service, or is otherwise 
related to his active military service.  Thus, the veteran's 
claim may not be considered well-grounded.  38 U.S.C.A. § 
5107(a).  

As to the veteran's claim for service connection for 
functional bowel syndrome, while his service medical records 
show that he had an apparently acute and transitory episode 
of that disorder in 1971 in service, no finding was made of 
any stomach or intestinal disorder by the examiner who 
conducted the veteran's service separation examination.  
Further, no medical evidence has been presented to show that 
he currently has a chronic stomach or intestinal disability, 
such as functional bowel syndrome.

As noted above, in order to receive service connection for a 
particular disability, the veteran must first establish that 
he currently has that disability, and that it is causally 
related to his active service.  See generally Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Thus, the veteran has not submitted any medical opinion or 
other medical evidence which supports his claim for service 
connection for functional bowel syndrome disability.  
Therefore, that claim may not be considered well-grounded.  
38 U.S.C.A. § 5107(a).  

Since the veteran's claims for these disabilities are not 
well-grounded, they must be denied.  See Edenfield v. Brown, 
8 Vet. App. 384, 390 (1995).

As the foregoing explains the need for competent medical 
evidence showing that the veteran currently has functional 
bowel syndrome, and showing a causal relationship between the 
veteran's claimed functional bowel syndrome, as well as his 
psychiatric disorder, and his active military service, the 
Board views its discussion above as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for those disabilities.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

II.  Residuals of Right Wrist Ganglionectomy

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107 and that 
all relevant facts have been properly developed for this 
appeal.

The VA determines disability evaluations through a schedule 
of ratings, which is based on the average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155.

Where functional loss is alleged to be due to pain on motion, 
the provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).  But see 
Fenderson v. West, 12 Vet.App. 119 (1999).  
Accordingly, the Board will only briefly address the past 
history of this disability, while emphasizing the present 
level of symptomatology. 

The Board notes that the veteran has complained of pain in 
the site of the scar from his surgery.   Under current 
precedent, the Board must consider assigning separate 
evaluations for any distinct and separate symptomatology 
present; and such consideration should include the assignment 
of a separate evaluation for a scar. See Esteban v. Brown, 6 
Vet. App. 259 (1994).  Therefore, the Board will address 
these claims individually under separate rating provisions.

The residuals of a ganglionectomy of the right wrist was 
initially evaluated as 10 percent disabling under Diagnostic 
Code 8515, effective from February 17, 1972, the date after 
the veteran's separation from service.  By rating decision in 
May 1998, the disability rating was increased to 30 percent, 
effective from July 28, 1997, the date of receipt of the 
veteran's claim for an increased rating.

Diagnostic Code 8515 provides disability evaluations for 
damage to the median nerve, based upon the degree of severity 
of paralysis of that nerve.  Where the paralysis is 
incomplete, ratings of 10, 20, and 40 percent are assignable 
for mild, moderate, or severe symptoms respectively in the 
minor (non-dominant) hand.  Ratings of 10, 30, and 50 are 
assignable for mild, moderate, or severe symptoms 
respectively, when the incomplete paralysis is in the major 
(dominant) hand.  Where the paralysis is complete, with 
symptoms such as inclination of the hand to the ulnar side, 
the index and middle fingers extended more than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); incomplete and 
defective pronation, absence of flexion of the index finger 
and feeble flexion of the middle finger, inability to make a 
fist, index and middle fingers remaining extended; inability 
to flex the distal phalanx of the thumb, defective opposition 
and abduction of the thumb at right angles to the palm; 
weakened flexion of the wrist; and pain with trophic 
disturbances, a 60 percent rating is assignable for the minor 
hand, and a 70 percent rating is assignable for the major 
hand.  38 C.F.R. § 4.124a, Code 8515. 

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis, whether due to varied level of the 
nerve lesion or to partial regeneration. When the involvement 
is wholly sensory, the rating should be for the mild, or at 
most, the moderate degree. 38 C.F.R. 4.124a.

Because the veteran's service-connected right wrist 
disability involves a nerve disability and not a 
musculoskeletal disability, DeLuca v. Brown, 8 Vet. App. 202 
(1995), and the provisions of 38 C.F.R. 4.40, 4.45 (1999), 
are not applicable to this case.


Treatment records have been received from Robert A. Brewer, 
M.D. and the Memorial Hospital, of Logansport, Indiana, 
covering the period from December 1982 through February 1998.  
In December 1982, nerve conduction and sensory studies showed 
no evidence of medial or ulnar nerve entrapment.  In December 
1985, it was noted that there was minimal Tinel's sign seen 
in the dorsal aspect of the right wrist and otherwise the 
strength was grossly intact.  An electromyograph (EMG) showed 
radial nerve neuropathic changes.  

The report of the veteran's January 1986 VA examination noted 
that in 1971 a ganglion was removed from the dorsal aspect of 
his right, dominant, wrist.  It was further noted that there 
was a transverse 1 1/8 inch by 1/8th inch scar at the 
surgical site.  An area of numbness was noted on the back of 
the right hand from the third metacarpal including the area 
overlying the 4th and 5th metacarpal bones.  The wrist was 
found to be able to dorsiflex to 50 degrees, palmar flex to 
40 degrees, deviate to the ulnar side to 30 degrees, and 
deviate to the radial side to 15 degrees.  The grip strength 
of the right hand was found to be less than that of the left.  
The veteran complained that the back of his hand tingled.  
The diagnosis was slightly noticeable scar, and neuropathy of 
the right hand, both secondary to removal of a ganglion.
 
In July 1997, the veteran was treated at the Logansport 
Memorial Hospital, in Logansport, Indiana.  He presented with 
complaints of a four-day history of right wrist pain with 
motion.  It was noted that the right elbow had full range of 
motion without pain.  Some tenderness was noted over the 
distal radius.  No tenderness was noted over the actual wrist 
joint itself or the anatomic snuffbox.  The grip strength, 
sensation and refill to the fingers on the right hand were 
all found to be within normal limits.  It was noted that 
there was pain to the wrist with movement of the hand.  X-ray 
studies were normal.  The diagnosis was probable tendinitis 
of the right wrist.  A cock-up splint and Motrin were 
prescribed.

The veteran submitted documents from the Social Security 
Administration showing that in October 1997 he was found to 
have been disabled since November 25, 1995.  Among the 
disorders he was found to have were right arm and hand 
problems, including tremors of the right arm, and a history 
of carpal tunnel surgery.

The reports of the veteran's October 1997 VA joints and 
neurological disorders examinations noted that he complained 
of pain in his wrist and numbness in his hand.  He reported 
that he occasionally dropped things due to numbness in his 
right hand.  He also reported a two year history of severe 
tremors in his right hand and right foot when writing.  The 
examiner found that there was a well-healed ganglionectomy 
scar, with no Tinel's sign over the scar.  There was some 
tenderness over the radial carpal joint.  The wrist was found 
to extend to 45 degrees and flex to 55 degrees, which was 
equal to his contralateral wrist.  The veteran had normal 
grip strength bilaterally, and a mildly positive elbow 
flexion test.  Phalen's test and X-ray study results were 
negative.  The orthopedic examiner found that the veteran had 
chronic wrist pain following removal of a dorsal carpal 
ganglion.  That examiner opined that it was possible that a 
branch of the posterior interosseous nerve might be entrapped 
in the scar, causing some of the veteran's pain.  The 
neurologic examiner found that the veteran's wrist pain was 
musculoskeletal in origin and stated that there was no 
evidence of carpal tunnel syndrome.

The veteran underwent nerve conduction studies on both his 
upper extremities at a VA medical facility in January and 
February 1998.  The conclusion was that the findings were 
consistent with mixed peripheral polyneuropathy, sensory more 
than motor, and demyelinating more than axonal, bilaterally.    

A letter dated in March 1998 was received from Danny C. Bao, 
M.D., of Kokomo, Indiana.  Dr. Bao stated that an October 
1996 EMG showed evidence of early carpal tunnel syndrome and 
ulnar nerve entrapment in the right upper extremity.  As of 
that point it was determined that surgical intervention was 
not necessary.

The veteran appeared at a personal hearing in May 1998.  He 
testified that he had numbness and tingling in his right hand 
and wrist.  He reported that he had to use special utensils 
in order to eat, and that he used other assistive devices 
such as a buttonhook, special shoe strings, a zipper helper, 
a bath rail and a shower chair.  He further reported that he 
had trouble grasping objects and sometimes dropped them.  He 
stated the numbness in his hand and wrist was caused by 
moving the wrist.  He also stated that he got periodic 
swelling in the wrist which lasted about one week.  He 
reported that he experienced pain which started in the wrist 
and extended out toward the fingertips.  He evaluated that 
pain as, on average, being a 6 on a scale of from 1 to 10.  
He stated the pain increased as the day went on.  

The record reflects that the veteran's upper right extremity 
is his major upper extremity.  Upon consideration of all the 
evidence of record, the Board finds that the veteran's 
symptoms which are attributable solely to the residuals of a 
right wrist ganglionectomy are no more than moderate in 
severity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  On 
objective testing, the veteran has been found to have good 
range of motion and strength in his right wrist and hand.  
The problems due to the ganglionectomy scar appear largely 
sensory in nature.  Therefore, the Board finds that the 30 
percent disability rating assigned for that disability is 
appropriate and should not be increased at this time.

The Board notes that the veteran appears to have additional 
problems with both his right and left hand and wrist such as 
possible carpal tunnel syndrome, and mixed peripheral 
polyneuropathy.  However, the symptoms attributable to those 
disorders are not compensable, as they are not service-
connected.

The Board considered whether a higher disability rating might 
be assignable under some other Diagnostic Code, but 
determined that Diagnostic Code 8515 was the most appropriate 
Diagnostic Code under which to rate this disability.  In this 
regard, it is noted that a 10 percent evaluation is warranted 
for limitation of wrist motion with dorsiflexion less than 15 
degrees or palmar flexion limited in line with forearm; no 
higher evaluation is provided for limitation of motion of the 
wrist. 38 C.F.R. 4.71a, Diagnostic Code 5215 (1999).  

In reaching its decision on this issue, the Board has 
considered the complete history of the disability in question 
as well as current clinical manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.16 (1999).  The nature of the 
original surgery has been reviewed, and the functional 
impairment which can be attributed to pain, fatigability, 
incoordination, or weakness has been taken into account.

Turning to the separate evaluation of the veteran's scar 
associated with his right wrist, under the regulations a 10 
percent rating is warranted for superficial scars that are 
tender and painful upon objective demonstration. 38 C.F.R. § 
4.118 (1999), Diagnostic Code 7804.  The above evidence shows 
that a VA examiner has indicated that the veteran's scar may 
be causing pain due to a nerve entrapped in the scar.  
Weighing this evidence, and giving the veteran the benefit of 
all reasonable doubt arising therefrom, the Board finds that 
the evidence satisfies the criteria for a compensable rating 
for a painful scar. Consequently, having met the requirements 
for a compensable rating, under the dictates established in 
Esteban, the Board grants the veteran a separate 10 percent 
rating for a scar due to his service- connected right wrist 
disability.  As a 10 percent rating is the only one 
available, no discussion of the applicability of the next 
highest rating is required. 

The Board has considered whether a higher extra-schedular 
rating should be assigned, but has determined that as this 
case does not present an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization, an extra-
schedular evaluation would not be appropriate.  See 38 C.F.R. 
§ 3.321(b) (1999).    






ORDER

As well-grounded claims for service connection for major 
depression, and functional bowel syndrome, have not been 
submitted, the appeal is denied.

Entitlement to a disability rating higher than 30 percent for 
the residuals of a right wrist ganglionectomy is denied.

A 10 percent rating for a scar due to service-connected right 
wrist ganglionectomy is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.


		
      NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

